

117 HR 5259 IH: Marine Corps Recruit Depot San Diego Protection Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5259IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Peters (for himself, Ms. Jacobs of California, Mr. Carbajal, Mr. Vargas, Mr. Levin of California, and Mr. Issa) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the use of Federal funds to close or relocate the Marine Corps Recruit Depot in San Diego, California.1.Short titleThis Act may be cited as the Marine Corps Recruit Depot San Diego Protection Act.2.Prohibition on closing or relocating Marine Corps recruit depot in San Diego, CaliforniaNo Federal funds may be used to close or relocate the Marine Corps Recruit Depot in San Diego, California, or to conduct any planning or other activity related to such closure or relocation.